              Case 4:20-cr-00008-MFU Document 239 Filed 08/23/21 Page 1 of 1 Pageid#: 933
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                       for the                                          1:18 pm, Aug 20 2021

                                                       WesternDistrict
                                                  __________  District of
                                                                       of Virginia
                                                                          __________

                      United States of America
                                 v.                                      )
                                                                         )        Case No.    0423 4:20CR00008-005
                                                                         )
                                                                         )
                        Lianna Nicole Parker                             )
                                                                         )
                             Defendant
                                                                                                              AUG 23 2021
                                                       ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Lianna Nicole Parker                                                                                          ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment               u Superseding Indictment          u Information           u Superseding Information             ✔ Complaint
                                                                                                                           u
u Probation Violation Petition               u Supervised Release Violation Petition           u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Violating the terms and conditions of Pretrial Release as imposed by this court on February 19, 2020.




Date:          08/20/2021                                                                Robert S. Ballou
                                                                                                Issuing officer’s signature

City and state:          Roanoke, Virginia                                             Robert S. Ballou, U.S. Magistrate Judge
                                                                                                  Printed name and title


                                                                       Return
                                                                                                                    
          This warrant was received on (date)                                , and the person was arrested on (date)
at (city and state)         /\QFKEXUJ9$                          .
                                                                                                               Digitally signed by JASON BRYANT
Date:                                                               JASON BRYANT                      Date: 2021.08.23 10:31:19 -04'00'
                                                                                               Arresting officer’s signature
                                                                                 -DVRQ%U\DQW'860

                                                                                                  Printed name and title
